department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date date number release date legend org organization name xx date address address org address person to contact identification_number in reply refer to te_ge review staff kein certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx _ our adverse determination was made for the following reasons organizations described in lr c sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax retutns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter -2 - processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing director eo examinations enclosures publication publication notice a eee government entities division org address department of the treasury internal_revenue_service wells fargo building - mail stop 4925stp east 7th street - suite 1130b saint paul mn date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your private_foundation_status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a your private_foundation_status final letter modifying if you do not agree with our proposed modification of private_foundation_status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly letter catalog number 34811r you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely acting director eo examinations enclosures publication big_number form_6018 report of examination letter catalog number 34811r form 886-a org explanation of items sched or exhibit name of taxpayer year period ended december 20xx december 20xx legend org organization name counselor vp vp co-1 co-2 xx date co-3 co-4 state state county county co-5 co-6 ra-1 ra-2 ra-3 ra counselor companies accountant accountant issue under consideration whether the sec_501 tax-exempt status of org org be revoked because it has not shown that it continues to qualify as an organization described in c facts the org org was granted tax exemption under internal_revenue_code irc c as a charitable_organization under sec_509 and sec_170 from a letter from the internal_revenue_service dated may 20xx their filing_requirements were forms and w-2 for the fiscal_year ending december 20xx and december 20xx org’s activity as stated in the return for 20xx was providing transitional housing for individuals recovering from various addictions org org has a related for profit entity co-1 co-1 d b a co-1 ra-1 is the shareholder for the profit entity and the president of the non-profit entity both entities share the same facilities to conduct their activities during the initial interview agent met with vp vice-president as noted on the form_990 and during the initial phone call and accountant accountant verbal permission was given as well by ra-1 to conduct examination process with above individuals exempt_purpose the org is a state non-profit corporation formed to provide supportive services for adult men while in treatment for alcohol and chemical dependency and following formal treatment and half-way houses completion org program is designed to operate in collaboration with the county drug court the program serves both residents of the structured housing facility as well as eligible persons who have secured independent housing residents are allowed to remain in the facility for up to one year the program’s stated focus is to provide rehabilitation services to persons who have obtained a period of sobriety but are still lacking basic living skills the goal is to lead to greater stability due to the healthy lifestyle structure the stated mission of org is to provide the necessary means through a clean sober environment to make the successful transition back to living life without the use of drugs or chemicals department of the treasury - internal_revenue_service form-886-a rev page form 886-a org explanation of items sched or exhibit year period ended name of taxpayer december 20xx december 20xx the stated goal of org is the organization will operate several sober facilities throughout metro areas and there were plans to add additional sites in 20xx a men’s facility is located in city two women’s facilities are located in city two men’s facilities in city and one family facility which may be used for individual men or women is located in city the houses are designed for independent living with the assistance of a house manager in the city location the house manager monitors residence sobriety and accountability in addition the house manager works with residents to provide instructions on basic living skills the organization states that the program also provides individualized aftercare services to all persons meeting eligibility criteria but who have independently established secure housing non-residents will receive an intake to determine what needs they have and will attend groups accordingly another stated goal of the program is that org participants will obtain living skills such as scheduling appointments basic hygiene skills job seeking and employment development cooking and nutrition budgeting relationship and socialization skills problem solving individualized basis according to each client’s needs a person entering the program will receive an initial assessment evaluating their current level of functioning all unemployed resident able to work will immediately begin job seeking mentoring services will be provided the program was originally targeted to house between and men and women monthly in addition org would make beds available for an emergency contract providing a safe bed for court ordered clients while waiting for treatment admission it was further stated residents not in treatment are responsible for housing and board that includes rent food and utilities court funding will cover therapeutic program_costs in addition the organization had a transportation program which provided door-to-door services from incarceration to treatment program clients will be transported directly to the treatment program where they have been referred this program was developed in recognition of the high percentage of referrals from drug court who do not arrive at treatment in addition to the activities noted above the following activities were noted operation of thrift store thrift store in city occupying big_number square feet in premises subsidized by in august 20xx org opened a co-2 the purpose of the thrift store was to accept donations of clothing furniture and other saleable items and sell them in a retail environment one goal was to provide employment opportunities for beneficiaries in addition the availability of donated goods would allow delivery of clothing and other items to needy beneficiaries at no out of pocket cost to orgs magazine sales per the website it stated department of the treasury - internal_revenue_service f orm-886-a rev page form 886-a sched or exhibit org explanation of items name of taxpayer year period ended december 20xx december 20xx we are now selling subscriptions to over different magazines to help the org inc beneficiaries affordable yearly magazine packages are available to fit any budget the organization participated in sales of over magazines such as co-3 co-4 co-5 and co-6 during the initial interview it was stated that ra-1’s son was in telemarketing and was responsible for selling magazines on behalf of org vps stated the organization at one time had magazines as a fundraiser however it was no longer in existence and it was too costly to remove from the website according to him the organization didn’t have much money so this is the reason it is still listed to this date the magazine subscription is still being advertised on the organization’s website and the public is being asked to be directed to a former employee and his phone number it states call ra-2 at for information rental properties there were several rental properties located in city city city and city which were acquired and owned by ra-1 members of his family and an employee of the organization the employee was a counselor of org and it was stated that ra-1 and counselor counselor acquired the real_estate together according to ra-1 these properties were bought maintained and used for the purpose for providing housing services to the clients of org the residential admission requirements consisted of n n w w p m w tenant must be income eligible ie show an ability to pay rent tenants must be at least years of age tenants must have the ability to pay rent on time and manage money tenants must remain drug alcohol free at all times to remain in the housing facility tenants must be active participants in the tenants’ council donation of cars during the initial interview when asked about the several vehicles listed at the current address in accurint it was indicated there were several cars donated to the organization however according to vp there was a lack of recordkeeping in regards to the donated cars as a result there were no records which indicates how many what kind and or final disposition of the vehicle according to vp in letter dated february 20xx it was believed org ceased aggressively pursuing vehicles donations once the regulations changed on deductibility unfortunately ra-1 did not do a great job of documenting change_of_ownership on the titles and org regularly received citations for offenses committed after the vehicles were distributed to the beneficiaries it was also stated that some of the vehicles were sold but there were no documentation of the sales to be provided department of the treasury - internal_revenue_service form-8 86-a rev page form 886-a sched or exhibit org explanation of items name of taxpayer year period ended golf tournaments december 20xx december 20xx the organization conducted a major annual charity golf tournament fundraising event which resulted in a silent auction and raffles of large prizes - such as 52-inch big screen tvs and gift certificates for mortgage broker fees valued up to for the total amount financed however there were no w2gs on files for the recipients awarded the prizes or documents provided are to who were the recipients determination application the organization provided a determination application on december 20xx to the internal_revenue_service and stated in part ii - activities and operational information were as follows org inc will provide a supervised living arrangement as an alternative to jail for people in drug rehab while going through treatment the clients will live in a residential setting and receive basic life skills training including cooking and nutrition laundry hygiene skills job seeking budgeting relationship and socialization skills problem solving conflict resolution and other coping skills the purpose of the organization is to provide support and guidance to clients trying to make the transition from a life of drugs and alcohol to one of sobriety and work the organization seeks to help it clients break the destructive cycle of drug abuse and desperation and move towards self-sufficiency and healthy living activities will be initiated in december 20xx org will be conducting its activities in rented houses each house will have a house manager trained in substance abuse counseling who will oversee the activities of the program there were several issues addressed regarding approving the exempt status of the organization several correspondences were transmitted to and from the organization with concerns of the internal_revenue_service the service’s concerns was the organization will not qualify for exemption if it operations served a single substantial non-exempt purpose in particular the service’s concern was the organization’s operations would serve the private business interests of co-1 co-1 more than incidentally the main concerns were payments made from org to co-1 for the for- profit’s rental properties and that the availability of the organization’s exempt_purpose should not be used as a marketing tool to attract customers to a related trade_or_business in addition the service felt the limiting of an exempt organization’s services only to the clients of a particular business may indicate that the organization’s operations serve the private interest of that business consequently org agreed to the following in order to receive their exempt status e e co-1 will not charge org for any rent for the sober housing the providing of which to intensive out patient iop clients being a contractual obligation of co-1 co-1 will not utilize any org funds to subsidize it business obligations and not to charge rent for sober housing to defray the costs of providing the same so there is no impermissible connection between the two entities department of the treasury - internal_revenue_service form-886-a rev page form 886-a org explanation of items sched or exhibit year period ended name of taxpayer december 20xx december 20xx e e e org and co-1 agrees that the services and programs offered by org will not be featured and used in the promotional materials of co-1 in a manner designed to entice clients or funding sources to choose co-1 as the provider of needed services the services and programs offered by org will not be limited to co-1 clients org will maintain a board_of directors in which a minority of members consists of co-1 personnel after several correspondences between the internal_revenue_service and org the organization’s exempt status was approved on may 20xx website org website is website the website is shared by the for profit entity of co-1 per the website the following services were listed as currently to this date being conducted by the organization as org services are available to all needy adults who participate in or have completed a program for the treatment of chemical dependency org uses its funds to provide the following support to individuals desiring to stay sober food clothing toiletries life skills training g e d classes employment assistance post-treatment housing entertainment laundry facilities clothes and school supplies for children of beneficiaries furniture for apartments funds to acquire drivers licenses storage and truck rental foe persons being evicted while in treatment document acquisition personal needs grants - dollar_figure relationship with co-1 d b a co-1 co-1 co-1 existed prior to the formation of org it is a for-profit company owned by ra-1 the department of the treasury - internal_revenue_service form-886-a rev page form 886-a org explanation of items sched or exhibit name of taxpayer year period ended december 20xx december 20xx president of org co-1 provides treatment services to adults with alcohol and chemical dependency ra-1 stated that he found persons needed services following treatment to continue to be drug free and org was formed to provide those services the two corporations share the headquarters building which is owned by ra-1 there appears to much overlap in the activities of the two entities in reviewing the expenses of the organization it appears that expenses for the for-profit entity were paid_by the non-profit entity there were a great deal of checks paid and referenced to the intensive outpatient program iop which is a program of the co-1 per letter provided from the taxpayer dated april 20xx amended july 20xx the state of state revoked the license of co-1 the for-profit entity the license revocation was effective immediately subject_to their right of appeal co-1 is currently appealing the decision of the state of state to remove co-1 as a provider of services the state of state has issued more than citations very serious in nature to co-1 for matters pertaining to improper use of grants incomplete client records falsifying documents maintaining qualified staff and many other violations the organization continued to operate while going through the appeal process as a result the state of state continued to monitor the facility and conducted unannounced site visits to ensure correction of the violations identified in the order of license revocation and to ensure on-gong compliance with all licensing requirements set forth in state statues and rules unfortunately on october and 20xx the state of state conducted a licensing visit to co-1 and determined there were a number of licensing violations in addition to the previous ones citated it was further noted that co-1 did not file form1120s for 20xx 20xx and 20xx books_and_records the organization was unable to substantiate amount reported on its form_990 in particular it reported grants to individuals but was unable to provide records showing who received grants how much was received by each individual or how the recipients were determined the organization was unable to provide client records which would detail services provided amounts paid to workers were often paid to relatives of ra-1 and no verification of work done for the exempt_organization were provided the organization did not establish that the rent paid_by org for the rental properties owned by ra-1 and his relatives was a fair_market_value rate furthermore there were no documentation which detailed out who occupied the rental properties how much was paid for rent and the time period of occupancy finally there were no records provided as to the number of clients served and what type of services were provided for these clients internal controls department of the treasury - internal_revenue_service form-886-a rev page form 886-a org explanation of items sched or exhibit name of taxpayer year period ended december 20xx december 20xx there appear to be a lack of internal control the accountant accountant had been the accountant since inception of the organization the organization was contacted by the internal_revenue_service pertaining to the non-filing of the form_990 for 20xx and 20xx as well as for some of the form 941s the organization filed the forms late with the service it was noted the form_990 for 20xx was indicated as not being filed with the service_center however the accountant provided an unsigned copy stating that he had previous submitted it but he wasn’t for sure when during the initial interview the accountant indicated that the form_990 may not reconcile with his records and there may be some errors due to several changes he had to make he did express that he would be willing to make any corrections to the form_990 as needed the financial statements and the form_990 did not reconcile there was a variance of dollar_figure noted and the following reason was provided by the taxpayer in a letter dated february 20xx ra-3 supported the work of orgs and wanted to assist in its efforts she intended to make a dollar_figure donation to the non-profit the money was to be used to repay obligations to third parties primarily l d d inc that had advanced fund to the non-profit’s behalf however pressure from ra-3’s family members resulted in treating the dollar_figure as a loan it was repaid from proceeds generated by co-1 there were other indications of a lack of internal control accountant had a difficult time providing documents that were clear and understandable there were a great deal of commingling of the revenue and expenses with the for-profit entity as well as expenses that could not be substantiated although the accountant was helpful in trying to get me to understand his method of recordkeeping and lack of documentation i was unsuccessful in substantiating the exempt_activities of the organization board_of directors there were board_of directors listed on the form_990 however during the initial interview vp stated there were no board_of directors officially however decisions regarding the organization were made by himself and ra-1 according to him the reason for this was that people didn’t want to make time to participate it further confirms there is no community-based board in place for the organization and there are no exempt_activities that are normally present in an organization operating for the benefit of a charitable purpose for the public and not private interests by virtue of their relationship and control of the organization they operate without any oversight law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual if an organization fails to meet either the organizational_test or the operational_test it is not exempt department of the treasury - internal_revenue_service form-8 86-a rev page form 886-a org explanation of items sched or exhibit name of taxpayer year period ended december 20xx december 20xx sec_1 c - of the income_tax regulations provides that a definition for operating exclusively primary activities - an organization will be regarded as operating exclusively for one or more exempt_purpose only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the income_tax regulations provides that the term charitable as used in sec_501 of the code includes the advancement of education sec_1 c -1 d of the regulations provides that the term educational relates to the instruction or training of the individual for the purpose of improving or developing his capabilities sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law 505_f2d_1068 ustc holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a department of the treasury - internal_revenue_service form-886-a rev page form 886-a org explanation of items sched or exhibit - name of taxpayer year period ended december 20xx december 20xx question of fact see also christian stewardship assistance inc v commissioner t c cch dec big_number better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such purposes government’s position it is reasonable to believe there were expenses_incurred due to providing services to the clients in reviewing some of the books_and_records i was unable to determined how much of the expenses were for the exempt_activities of the organization and if any were considered to be an excess_benefit_transaction an excess_benefit_transaction occurs when a disqualified_person receives more than the fmv of his service consideration was given to assessing excise_tax as a result of potential excess_benefit transactions under sec_4958 the amount could not be substantiated and there was no concrete evidence of where the money actually went due to a lack of books_and_records therefore revocation is proposed because of the organization’s failure to provide information verifying its continued qualification for exempt status in a case of revocation sec_4958 only applies if the organization is revoked for inurement see sec_1 c - d iii taxpayer’s position the taxpayer’s position is unknown conclusion based upon the information noted above it is proposed the exempt status of the organization be revoked as of the fiscal_year ending december 20xx forms u s_corporation income_tax return should be obtained for the fiscal years january 20xx to the present if the proposed revocation becomes final appropriate state officials will be notified of such action in accordance with internal_revenue_code c the organization may re-apply for tax exemption under sec_501 as long as it can be determined their activities further their exempt_purpose department of the treasury - internal_revenue_service form-886-a rev page
